Citation Nr: 1008310	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected thoracolumbar strain.  

2.  Entitlement to an initial rating in excess of 30 percent 
prior to June 29, 2007, and a rating in excess of 50 percent 
from June 29, 2007, to March 27, 2009, for service-connected 
major depressive disorder with posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to March 
2006, including honorable service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and December 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The July 2006 rating decision awarded service connection for 
a thoracolumbar strain and assigned a 10 percent rating.  The 
same decision awarded service connection for major depressive 
disorder, and assigned a 30 percent rating.  In a December 
2008 rating decision the Veteran's claim of service 
connection for PTSD was awarded and combined with the 
service-connected major depressive disorder, and she was 
assigned a 50 percent rating, effective June 29, 2007.  In an 
August 2009 rating decision, the Veteran's service-connected 
major depressive disorder with PTSD was increased to 100 
percent disabling, effective March 27, 2009.  Although this 
was a partial grant of the benefit sought regarding the 
psychiatric disabilities, the Board notes that the Veteran 
has not indicated that she wished to withdraw this increased 
rating claim and she has not been granted the maximum benefit 
allowed; thus, the claim is still active.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Veteran appeared and testified at a Travel Board hearing 
in September 2008 at the Phoenix RO.  The transcript is of 
record.  

The issue of increased ratings for service-connected left 
shoulder strain, bilateral pes planus, and bilateral great 
toe condition, as well as the issue of a request to reopen 
the previously denied service connection claims of right 
shoulder condition, bilateral knee condition, and irritable 
bowel syndrome (IBS) have been raised by the record, but 
appear to have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to an increased initial rating for 
thoracolumbar strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to March 27, 2009, the Veteran's major depressive 
disorder with PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity 
evidenced by difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating prior to March 27, 
2009, for major depressive disorder with PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.16, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a rating in excess of 50 percent prior 
to March 27, 2009, for major depressive disorder with PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2006, February 2007, July 2008, and 
March 2009, VA notified the Veteran of the information and 
evidence needed to substantiate and complete her underlying 
claim for service connection, including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to 
submit any additional information in support of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the 
February 2007 notice.  

The Board notes that the Veteran was not provided notice with 
respect to her increased rating request.  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that in a claim for a higher initial evaluation after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, that further 
notice is not required.  See Goodwin v. Peake, 22 Vet. App. 
128 (2008).  The Veteran's underlying claim of service 
connection for a major depressive disorder with PTSD was 
granted and this is an appeal of an initial rating.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice dated in May 2006 was 
given prior to the appealed AOJ decision, dated in July 2006, 
and as noted above, the underlying service connection claim 
was awarded and further notice is not required.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the severity of her disabilities, and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In September 2009, the 
Veteran appeared and testified at a Travel Board hearing at 
the Phoenix RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The Veteran seeks a rating in excess of 30 percent prior to 
June 29, 2007, and in excess of 50 percent from June 29, 
2007, to March 27, 2009, for her service-connected major 
depressive disorder with PTSD.  By way of background, the RO 
awarded a 50 percent rating for major depressive disorder 
with PTSD, effective June 29, 2007, based upon the date of 
the Veteran's claim of service connection for PTSD.  
Effective March 27, 2009, the Veteran was awarded a 100 
percent rating for service-connected major depressive 
disorder with PTSD.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet. App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

It is important to note that if two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The Veteran's PTSD has been evaluated using Diagnostic Code 
9411 of 38 C.F.R. § 4.130, which sets forth criteria for 
evaluating PTSD using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  Pertinent 
portions of the general rating formula for mental disorders 
are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

In the Veteran's 2005 medical examination, a history of in-
service treatment for depression was noted.  She reported 
difficulty sleeping because of depression, but advised that 
her depression was improving with counseling.  

Following discharge from service, the Veteran underwent a VA 
mental disorders examination in June 2006.  She reported 
first receiving mental health treatment in 2005, and advised 
that it was related to family concerns.  She reported 
symptoms including a depressed mood, irritability, insomnia, 
decreased motivation, a decreased interest in previously 
enjoyable activities, and socially isolating behavior.  The 
examiner found these symptoms to be moderate in nature and 
their duration was found to be continuous.  The Veteran was 
under no current treatment, but reported some remission of 
symptomatology during past treatment.  The Veteran reported 
working full-time at a home improvement center, and it 
included working with others and customer service.  She 
endorsed becoming irritated with coworkers, but had no 
difficulty interacting with customers.  The Veteran denied 
being unemployed or missing any considerable time from work 
due to her mental disorder.  She denied any substance abuse 
or violent or assaultive behavior.  

Mental status examination revealed no impairment in thought 
processes or communication.  There were no delusions or 
hallucinations present, but the Veteran became tearful at 
times.  She was noted to be friendly and cooperative.  The 
Veteran denied current and past suicidal or homicidal 
ideation.  She was able to maintain personal hygiene, and 
could complete basic activities of daily living 
independently.  The Veteran was oriented to person, place, 
and time, and there was no significant memory loss or 
impairment.  She reported no obsessive or ritualistic 
behavior.  Her speech was normal rate and rhythm, and she had 
no panic attacks at present.  The examiner noted the presence 
of depression and insomnia, but no impaired impulse control.  

In summary, the examiner found that the Veteran was isolating 
herself socially, but was able to appropriately interact with 
others.  She engaged in fewer social activities than 
previously, but was able to complete her activities of daily 
living independently.  The examiner noted that the Veteran 
was able to meet family responsibilities, and meet her work 
demands and responsibilities.  She was diagnosed as having 
major depressive disorder, recurrent, and of moderate 
severity.  The examiner noted her current GAF score as 60, 
and it was noted to be 55 in the previous year.  

A May 2007 VA mental health clinic report shows that the 
Veteran complained of sleep disturbance and nightmares.  A 
mental status examination showed that the Veteran was well-
groomed, with normal speech and behavior.  Her affect was 
noted to be slightly restricted and her mood was dysphoric.  
Her thought processes were normal, logical, and goal 
directed.  She had no delusions and no obsessions.  She 
denied suicidal or homicidal intent or plan, and had no 
hallucinations or flashbacks.  The Veteran's cognition was 
generally grossly intact, but not formally tested.  She was 
oriented to time place, person, and situation.  Her memory 
was intact and she displayed good insight and judgment.  She 
noted that she liked her job and enjoyed spending time with 
her family.  The clinician opined that the Veteran exhibited 
the symptoms of major depressive disorder and PTSD.

Other relevant VA treatment records reveal treatment for 
depression and PTSD.  The Veteran's complaints of difficulty 
sleeping, anxiety, social isolation, irritability, tension, 
aggravated startle response, and significant depressive 
symptoms were noted.  She also complained of nightmares and 
flashbacks to her experiences in Iraq.  In March 2009, the 
Veteran was hospitalized for psychiatric complaints-
including suicidal ideation.  

During testimony before the Board in September 2008, the 
Veteran stated that her psychiatric disorder has negatively 
affected her ability to work, and caused her to be easily 
startled, irritable, and self-isolating.  She testified that 
she suffered from hallucinations and insomnia.  The Veteran 
stated that she avoided the stimuli associated with her 
service.  She noted that her inability to sleep hindered her 
ability to complete daily chores and attend work.

In May 2009, the Veteran underwent another VA examination for 
her mental disorders.  The Veteran reported that she never 
had a history of depressive disorder until her tour in Iraq.  
The Veteran reported that her unit was under frequent mortar 
attack and that once she was almost shot in the head.  The 
Veteran reported experiencing poor concentration, lack of 
libido, social isolation, less interest in things that once 
interested her, marked fatigue, insomnia, no appetite, low 
self-esteem, feelings of worthlessness and guilt.  The 
Veteran also related that she had recurrent thoughts about 
death, feelings of emptiness, and lowered interest.  The 
examiner indicated that the Veteran's job history since 
service separation was adversely impacted by her depression.  
This was evidenced by her need to call in sick or tardiness 
in arriving to work since 2006.  The examiner noted that the 
frequency of the Veteran's depressive symptoms had increased 
since her May 2003 deployment to Iraq.  The examiner 
indicated that the Veteran's depressive symptoms have a major 
impact on her social life as she isolates, but she 
communicated adequately.  The examiner found the Veteran able 
to adequately function at work, but had difficulty arriving 
there on time.  

Mental status examination revealed a compliant Veteran whose 
mood was tearful and depressed.  Her affect was noted to be 
somewhat constricted.  There was no gross impairment of 
activities of daily living noted.  She had no impairment of 
thought process and communicated adequately.  She identified 
no delusions or hallucinations, and she maintained good eye 
contact.  The Veteran reported some suicidal thoughts for 
which she was hospitalized for 7 days.  The examiner noted 
the Veteran's personal hygiene as neat and tidy, and no gross 
impairment in basic activities of daily living.  The Veteran 
was oriented to person, place, and time, with a normal rate 
and flow of speech.  The Veteran was found to be relevant and 
logical.  She was noted as having sleep impairment due to her 
depression.  She was diagnosed as having major depressive 
disorder and given a GAF of 50 with serious symptoms 
including suicidal ideation and having no friends.  The 
examiner opined that it was more likely than not that the 
Veteran would not be able to maintain full-time employment 
due to her depressive symptoms, fatigue, and poor 
concentration.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to a 50 percent rating for her 
service-connected major depressive disorder with PTSD from 
March 22, 2006, and her 100 percent rating from March 27, 
2009, is continued.  It appears as though the Veteran's 
psychiatric disability was rated as 50 percent disabling due 
to the addition of PTSD to her service-connected 
disabilities, but the Board notes that her psychiatric 
symptoms from March 22, 2006, to the date she filed her PTSD 
claim on June 29, 2007, were generally the same.  During this 
time frame, the Veteran exhibited occupational and social 
impairment with reduced reliability and productivity as 
evidenced by her work history-including her difficulties 
arriving to work on time and her need to take time from work 
due to her symptoms.  Clinical records during this time frame 
also reflected complaints of anxiety, lack of motivation, 
impaired judgment, and difficulty in establishing and 
maintaining effective work and social relationships.  In 
fact, the June 2006 VA examiner indicated that the Veteran 
had difficulty getting along with coworkers due to such 
symptoms, but nonetheless, generally acted appropriately with 
others.  

Although the Veteran's symptomatology does not fully meet the 
criteria for a 50 percent rating from March 22, 2006, to 
March 27, 2009, the Board notes that the Veteran's symptoms 
are more closely analogous to the criteria for a 50 percent 
rating.  Also, VA will handle cases affected by change in 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  See 38 C.F.R. § 3.344(a).  As such, the 50 
percent rating is awarded from March 22, 2006 to March 27, 
2009.  

The Veteran is not, however, entitled to a rating in excess 
of 50 percent prior to March 27, 2009 as there is no clinical 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; or total occupational 
and social impairment.  The May 2009 VA examiner found that 
the Veteran was presently unable to maintain full-time 
employment secondary to her psychiatric disorders, and she 
had been hospitalized for her psychiatric symptoms in March 
2009.  This was the first instance in which the Veteran met 
the criteria for a higher rating for her service-connected 
psychiatric disabilities.  The clinical evidence prior to 
March 27, 2009 does not reflect significant social and/or 
occupational impairment to warrant a rating in excess of 50 
percent for her service-connected major depressive disorder 
with PTSD.  As such, a rating in excess of 50 percent from 
March 22, 2006 to March 27, 2009 is denied.  

The Veteran did not assert that she was totally unemployable 
because of her service-connected major depressive disorder 
prior to March 27, 2009, nor has she identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings during that timeframe.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran did not 
require frequent periods of hospitalization for treatment of 
her psychiatric disabilities prior to March 2009.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to her 
service-connected major depressive disorder with PTSD, prior 
to March 2009, the Board finds that the evaluation assigned 
prior to March 27, 2009 adequately reflects the clinically 
established impairment experienced by the Veteran during that 
time.  In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.

ORDER

An initial 50 percent rating for service-connected major 
depressive disorder with PTSD is awarded, subject to the laws 
and regulations governing the award of monetary benefits.  

A rating in excess of 50 percent from March 22, 2006, to 
March 27, 2009, for major depressive disorder with PTSD is 
denied.


REMAND

In light of the VCAA and upon preliminary review of the 
evidence of record, the Board finds that further evidentiary 
development is necessary regarding the Veteran's increased 
rating claim for service-connected thoracolumbar strain.  

The Veteran essentially contends that her thoracolumbar 
strain warrants a rating in excess of 10 percent.  

By way of background, the Veteran underwent a VA examination 
in June 2006.  During that examination, the Veteran reported 
pain radiating down both buttocks, but no diagnosis was made 
regarding any neurologic disability.  In a June 2009 VA 
examination, the Veteran reported constant radiation of pain 
to her lower extremities.  She was noted to have lower 
extremity reflexes of 2+/4, with muscle strength of 5/5, and 
sensory examination was intact to light touch of the lower 
extremities.  The examiner did not discuss whether any 
neurological disabilities were present and associated with 
the Veteran's low back disability.  

Pertinent VA treatment records reflect the Veteran's 
consistent complaints of radiation of pain to lower 
extremities.  In a July 2009 VA treatment record, the Veteran 
complained of problems with her arms and legs going numb.  
She advised that the numbness usually happened at night, and 
also experienced weakness on the right side.  The assessment 
was low back pain with some numbness.  Again, no neurological 
disability was noted.  

In light of the Veteran's recent complaints regarding 
numbness of the upper and lower extremities, the Board finds 
that another remand is necessary for a neurological 
examination to determine whether the Veteran has any 
neurological manifestations associated with her service-
connected thoracolumbar strain.  Additionally, the Veteran 
has consistently reported the radiation of pain down her 
buttocks and into her lower extremities, but has not been 
found to have any neurological disability.  As such, the 
Board finds that the medical evidence is inadequate for 
purposes of determining the proper rating for her 
thoracolumbar strain and any neurological manifestations of 
that disability.  The Board notes that the VA examinations of 
record are adequate with respect to the musculoskeletal 
complaints of her thoracolumbar strain.  Thus, the claim need 
only be remanded for a neurological examination to determine, 
what, if any, neurological manifestations the Veteran has, 
and whether they are related to her service-connected 
thoracolumbar strain.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with the appropriate 
specialist to determine whether she 
currently experiences any neurological 
manifestations of her service-connected 
thoracolumbar strain.  The Veteran's 
claims folder should be made available to 
the examiner for review.  The examiner is 
to perform all necessary clinical testing 
and render all appropriate diagnoses based 
upon the reported symptomatology.  
Appropriate testing should be performed to 
specifically identify any associated 
objective symptoms of the claimed 
disability-including the Veteran's 
complaints of radiation of pain and 
numbness in the upper and lower 
extremities.  If a neurological disability 
is found, the examiner should then note 
the current level of the Veteran's 
neurological disability and indicate 
whether it is associated with her service-
connected thoracolumbar strain.  

2.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure evidentiary defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the Veteran 
until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


